
	

113 HR 5526 IH: Manufacturing Universities Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5526
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Esty (for herself and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To emphasize manufacturing in engineering programs by directing the National Institute of Standards
			 and Technology, in coordination with other appropriate Federal agencies
			 including the Department of Defense, Department of Energy, and National
			 Science Foundation, to designate United States manufacturing universities.
	
	
		1.Short titleThis Act may be cited as the Manufacturing Universities Act of 2014.
		2.Manufacturing Universities
			(a)DefinitionsIn this section:
				(1)DirectorThe term Director means the Director of the Institute of Standards and Technology.
				(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
				(3)Manufacturing industryThe term manufacturing industry means an industry defined in North American Industry Classification System codes 31, 32, and 33.
				(4)United States manufacturing universityThe term United States manufacturing university means an institution of higher education that receives a designation from the Director under
			 subsection (b)(1).
				(b)Manufacturing university program
				(1)AuthorizationThe Director is authorized to establish a program to designate an institution of higher education
			 as a United States manufacturing university. The Director, in coordination
			 with the heads of other Federal agencies (including the Secretary of
			 Defense, the Secretary of Energy, and the Director of the National Science
			 Foundation), shall designate not more than 25 institutions of higher
			 education as United States manufacturing universities. The Director shall
			 award designations not earlier than January 1, 2015, and not later than
			 March 31, 2015.
				(2)Funds providedAn institution of higher education that receives a designation under paragraph (1) shall be awarded
			 $5,000,000 for each fiscal year for a 4-year period beginning in the
			 fiscal year in which the institution of higher education receives the
			 designation under paragraph (1).
				(3)Use of fundsFunds provided to an institution of higher education under this subsection shall be used to carry
			 out the goals and meet the targets described in subsection (c)(2)(B).
				(c)Application
				(1)In generalAn institution of higher education desiring a designation under subsection (b)(1) shall submit an
			 application to the Director at such time, in such manner, and accompanied
			 by such information as the Director may reasonably require.
				(2)ContentsEach application submitted pursuant to paragraph (1) shall—
					(A)submit data describing, as of the date of submission of the application—
						(i)the engineering programs offered by the institution of higher education, including any focus on
			 manufacturing engineering and curricula related to manufacturing
			 industries;
						(ii)current joint projects relating to engineering between firms in the manufacturing industry and the
			 institution of higher education;
						(iii)the percentage of students in the engineering program of the institution of higher education who
			 participated in for-credit internship, cooperative education, or other
			 similar programs with manufacturing firms in the most recent academic year
			 for which information is available;
						(iv)the percentage of students enrolled at the institution of higher education who received a
			 bachelor’s degree, a master’s degree, or a doctoral degree in engineering
			 in the most recent academic year for which information is available, and a
			 description of which engineering discipline each recipient of such degree
			 studied;
						(v)the amount and purpose of research and development funding that manufacturing firms have provided
			 to the institution of higher education for each of the 3 years preceding
			 the date of submission of the application;
						(vi)the percentage of recent master’s degree or doctoral degree graduates of the institution of higher
			 education who have begun careers related to manufacturing and a
			 description of—
							(I)the institution's involvement in manufacturing startups; and
							(II)any new manufacturing businesses created by recent master’s degree or doctoral degree graduates in
			 the 3 years preceding the date of submission of the application; and
							(vii)the extent and a description of other programs at the institution of higher education related to
			 manufacturing and entrepreneurship; and
						(B)submit a plan, including specific targets and goals to be achieved not later than 4 years after the
			 date of designation under subsection (b)(1), describing—
						(i)how the engineering programs offered by the institution of higher education will be improved to
			 emphasize manufacturing engineering and curricula related to manufacturing
			 industries;
						(ii)how the institution of higher education will increase the number of joint projects relating to
			 engineering between manufacturing firms and the institution of higher
			 education;
						(iii)how the institution of higher education will increase the number of students in the engineering
			 program of the institution who participate in for-credit internship,
			 cooperative education, or other similar programs in manufacturing firms;
						(iv)how the institution of higher education will increase the number of students who are United States
			 citizens or permanent residents enrolled at the institution who receive a
			 bachelor’s degree, a master’s degree, or a doctoral degree in engineering
			 or applied science, in particular disciplines related to manufacturing,
			 including chemical, electrical, mechanical, industrial, mechatronics,
			 computer, biomedical, and nano engineering, as well as materials science,
			 computer science, and applied mathematics;
						(v)how the institution of higher education will cover the costs of equipment and facilities related to
			 its proposal and how it will increase funding from industry for research
			 and development related to manufacturing;
						(vi)how the institution of higher education will increase the number of students who receive a degree
			 from the institution of higher education who launch a new manufacturing
			 business, as defined by the Bureau of Economic Analysis as the North
			 American Industry Classification System code 3111 to 3399;
						(vii)how the institution of higher education will oversee interdisciplinary programs relating to
			 advancing manufacturing productivity and innovation across various
			 university colleges, departments, and programs;
						(viii)how the institution of higher education will designate an appropriate individual to oversee and
			 coordinate the activities committed to as a part of the universities
			 outlined manufacturing university plan who may be designated as a Chief Manufacturing Officer;
						(ix)how the manufacturing engineering program can positively impact local and regional economic
			 development; and
						(x)how the participating institutions and departments, particularly within engineering and business,
			 will recognize and reward faculty, including through decisions of tenure,
			 for developing innovative new means to increase interactions with
			 manufacturing companies.
						(d)Administration of program
				(1)General policiesThe Director shall establish and publish general policies regarding—
					(A)review of applications;
					(B)criteria for selection of institutions of higher education to receive a designation under
			 subsection (b)(1);
					(C)procedures and criteria for the review required in paragraph (2); and
					(D)such other matters as the Director may prescribe.
					(2)Review
					(A)In generalNot later than 2 years after the date an institution of higher education receives a designation
			 under subsection (b)(1), the Director shall conduct a review of the
			 progress the institution of higher education has made toward the targets
			 and goals described in subsection (c)(2)(B). If the Director determines
			 that the institution of higher education is making adequate progress
			 toward such targets and goals, funds provided under subsection (b)(1)
			 shall continue for the remainder of the designation period.
					(B)Progress reportEach institution of higher education receiving a designation under subsection (b)(1) shall submit a
			 report each year that includes information on the progress the institution
			 is making toward the targets and goals described in subsection (c)(2)(B).
					(C)RenewalAn institution of higher education receiving a designation under subsection (b)(1) shall not be
			 eligible to receive funds under subsection (b)(2) after the expiration of
			 the 4-year period.
					(3)Report requiredNot later than September 30 of each year, the Director shall submit to Congress a report that
			 includes—
					(A)a list of the institutions of higher education that have received a designation under subsection
			 (b)(1); and
					(B)a description of the progress such institutions of higher education have made toward the targets
			 and goals described in subsection (c)(2)(B).
					(e)Assistance for small businessesNot later than 6 months after the date of enactment of this Act, the Director, in cooperation with
			 the Administrator of the Small Business Administration, shall make
			 recommendations on how the programs established under Phase III of the
			 Small Business Act (15 U.S.C. 638), can be adapted to provide assistance
			 to small businesses that collaborate with United States manufacturing
			 universities.
			(f)Authorization of appropriationsThere are authorized to be appropriated $125,000,000 for each of fiscal years 2015, 2016, 2017, and
			 2018 to carry out the provisions of this section.
			
